Citation Nr: 1616636	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for herniated nucleus pulposus (HNP) with lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from October 1974 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the issue of entitlement to an increased disability rating in excess of 10 percent for HNP with lumbosacral strain in November 2010, and then subsequently denied the issue when it returned to the Board in April 2013.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court), and the case was subject to a Memorandum Decision in June 2014 vacating and remanding the issue of an increased disability rating in excess of 10 percent for HNP with lumbosacral strain.  When the case returned to the Board it was again remanded in November 2014 to comply with the directives of the Court's Memorandum Decision.  While the case was on Remand, the Veteran submitted an application for increased compensation based on unemployability, and the Board has updated the issues as described above.  The Board notes that in April 2015, the RO granted the Veteran a 20 percent disability rating for HNP with lumbosacral strain, effective October 1, 2005, and the issue has been recharacterized as described to reflect the higher rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  The Veteran's HNP with lumbosacral strain has been rated at 20 percent disabling throughout the period on appeal.  In April 2015 the Veteran underwent VA examination in connection with her claim for HNP with lumbosacral strain, and at the time she was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), paralysis of the sciatic nerve, degenerative disc disease, and degenerative joint disease.  Initially, the VA examiner indicated in the report that "bedrest was never prescribed as a treatment by a physician".  However, later in the opinion as it pertained to IVDS, the VA examiner opined that the Veteran had episodes of bedrest having a duration of at least six weeks during the past 12 months.  In providing medical history to support this finding, the VA examiner referenced that the Veteran had received treatment from Mountain Home.  However, there is no indication in the record that the Veteran was prescribed bedrest from Mountain Home at any point during the duration of the appeal, and not within the year prior to the April 2015 VA examination.  The Board finds that this opinion is inadequate because it is internally inconsistent with respect to the findings on bedrest and it does not provide sufficient rationale to support the findings, specifically any reference to a prescription for bedrest from a treatment provider.  On Remand, the RO should return the file to the VA examiner who provided the opinion and have them clarify whether the Veteran was prescribed bedrest and if so, reference the treatment provider and date of such prescription.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   The Board notes that the Veteran may submit a letter from her physician that indicates whether she has been ordered to have bedrest treatment, and if so when and for how long. 

The claim for a TDIU is inextricably intertwined with the claim for an increased rating for HNP with lumbosacral strain and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Lastly, it appears as though the Veteran receives continuous treatment through VA, and as such the Board finds that the RO should obtain and associate with the record any outstanding VA treatment records dated from April 2015 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

2.  Once any necessary development has been completed, return the case to the April 2015 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses if the Veteran has required bedrest for her service-connected HNP with lumbosacral strain.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, to include the Veteran's VA treatment records, private treatment records, and prior VA examinations, the examiner should provide an opinion as to whether the Veteran was prescribed bedrest at any time during the period on appeal, to specifically include any prescription for bedrest within the past year, and provide reference to the date and treatment provider describing the bedrest.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  Thereafter, re-adjudicate the claims of entitlement to an increased disability rating in excess of 20 percent for HNP with lumbosacral strain and entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


